DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al
(WO 2016/202313 A2; U.S. Patent Application Publication No. 2019/0144190 A1 is used as
English translation).
With regard to Claim 1, Zhang et al disclose a laptop and two air cushions ‘10N’
arranged on two sides of the laptop, the sides of the laptop accommodated in chambers of the air
cushions, and the laptop and air cushions placed in a packaging box for shipping (paragraph
0303); because a laptop is disclosed, a computer is disclosed, comprising housing and a
processor disposed in the housing operable to process information and a memory disposed in the
housing operable to store information, and the housing has an upper surface and a lower surface
and a side surface disposed between the upper surface and the lower surface; because a
packaging box is disclosed, a container is disclosed having an interior sized to accept the housing
for shipping, and the air cushions are packaging cushions that are disposed between the housing
and container; because the sides of the laptop are accommodated in chambers of the air cushions,
the packaging cushion is formed from a length of material that defines a coupling region sized to fit a portion of the housing side surface; because the laptop and air cushions are placed in a
packaging box for shipping, the outermost surfaces of the air cushions are support regions sized
to press against the container interior; the support region has a seam formed along the length, as
shown in Figure 36 (paragraph 0305); the seam, like all seams, is an opening seam, because if
the seam is ruptured an opening will be the result. An opening seam deflecting in response to
accelerations of the housing against the coupling region is not disclosed. However, the opening
seam inherently moves at least a very small, finite amount, and is therefore deflected, in response
to accelerations of the housing against the coupling region, unless the size of the packaging box
is sufficiently small that the packaging cushion is squeezed tightly, on all sides, between the
laptop and packaging box. Furthermore, it would have been obvious for one of ordinary skill in
the art to select a size of the packaging box, depending on the desired total size of the
information handling system.
With regard to Claims 2 — 4, because a laptop is disclosed, a housing is disclosed that
also comprises a lid portion having an integrated display, a main portion having an integrated
keyboard, and a hinge.
With regard to Claim 5, as shown in Figure 39, a base of the coupling region is disclosed
that is a bottom connecting portion ‘1012 N,’ the leftmost edge of which is aligned parallel with
the portion of the housing side surface, and opposing sides are disclosed that extend substantially
perpendicular, although not exactly perpendicular, to the edge of the base, and are therefore
aligned parallel with the upper and lower housing surfaces (paragraph 0296).
With regard to Claim 6, an elliptical cross section, and therefore shape, is disclosed, as
shown in Figure 36 at the topmost edge.
With regard to Claim 7, the size of the packaging box therefore also determines whether
the support region deflects to absorb accelerations of the housing across multiple axes.
With regard to Claim 8, as shown in Figure 39, first and second portions are folded,
therefore defining a crease. The first and second portions do not define an exact right angle,
because a sloping portion is disclosed for the purpose of providing better cushioning function
than a right angle would provide (paragraph 0302). However, it would have been obvious for one
of ordinary skill in the art to provide for a right angle, if the better cushioning function is not
considered to be critical.


ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 1 and 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejections have therefore been withdrawn.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782